Filed 8/12/21 P. v. Sanchez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B304292

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA117570)
         v.

RAFAEL SANCHEZ,

         Defendant and Appellant.



     APPEAL from a judgment of the Los Angeles Superior
Court, Mike Camacho, Judge. Affirmed.

         Spolin Law and Aaron Spolin for Defendant and Appellant.

     Matthew Rodriguez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Steven D. Matthews and
Rama R. Maline, Deputy Attorneys General, for Plaintiff and
Respondent.
                              ******
       Rafael Sanchez (defendant) stabbed his supervisor at a
Domino’s Pizza in the neck because the supervisor asked
defendant to do his job. A jury convicted defendant of first degree
murder. Defendant argues that there was insufficient evidence
that he acted with premeditation and deliberation, and that the
trial court erred in admitting some of the prosecution’s rebuttal
evidence. These arguments do not warrant reversal, so we
affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       On a rainy Saturday night in March 2018, defendant and
Daniel Sanchez (Daniel) were both working at the Domino’s Pizza
in La Puente, California.1 Daniel was an assistant manager;
defendant, a delivery driver.
       For a time prior to that night, defendant had harbored a
dislike of Daniel. Defendant thought Daniel was “disrespectful”
to him, gave him “attitude,” and had been “picking at [him]” and
“pushing [his] buttons.” Defendant’s animosity toward Daniel
had been “building up . . . for some time.”
       That night, Daniel told defendant to go out on his next
delivery run while the two stood in the tiny shop’s kitchen area.
Defendant ignored him. Daniel told him again. Defendant
ignored him again. Daniel told him a third time, raising his voice


1     Defendant and his victim share the same last name, but
are unrelated. To avoid confusion, we use the victim’s first name.
We mean no disrespect.




                                2
slightly to be heard over the “very loud” pizza ovens. The other
assistant manager and manager echoed Daniel in telling
defendant to deliver the next round of pizzas.
       After all those requests, defendant made it appear as
though he was leaving to deliver pizzas—he grabbed the order
receipts that he was to hand the customers as well as the pizza
boxes from the delivery shelf.
       But defendant did not actually leave.
       Instead, defendant pulled a folding knife with a Marine
Corps insignia on the handle and a three- or four-inch blade from
his pocket, unfolded the knife with both hands, placed it in his
balled up fist, walked up behind Daniel (who had turned back
toward the pizza assembly line), and proceeded to stab Daniel
four times: He plunged the knife into Daniel’s back and chest
cavity (collapsing his lung), stabbed Daniel twice in the arm, and
buried the knife in Daniel’s neck (severing his carotid artery).
Daniel’s blood started pumping out of the neck wound, all over
the kitchen, his coworkers, the counter and the floor.
       Daniel turned to face defendant, punched him in the face,
and the two wrestled onto the floor.
       Daniel managed to stand up while trying to stanch the
bleeding in his neck with his hand, but he ultimately crumpled to
the floor.
       The other workers in the kitchen prevented defendant from
scooting away toward the back door. Defendant first told the
manager that he did not do anything, and then boasted, “[T]hat’s
what you get because you guys don’t listen to me. I tell you many
times don’t bother me.”




                                3
II.    Procedural Background
       The People charged defendant with first degree murder
(Pen. Code, § 187), and alleged that defendant personally used a
dangerous and deadly weapon (namely, the knife) (§ 12022, subd.
(b)(1)).
       Defendant called a psychologist who opined that defendant
suffered from posttraumatic stress disorder (PTSD). The
psychologist explained the PTSD causes a person to be
hyperaroused, hypervigilant, and hyperaware, and that
defendant accordingly viewed Daniels’s repeated entreaties for
defendant to deliver pizzas as an assault that warranted the use
of lethal force. The psychologist’s diagnosis was based solely on
defendant’s reporting of the diagnostic elements of PTSD, as the
psychologist did nothing to verify the truth of anything defendant
told her. The psychologist admitted that the diagnostic elements
of PTSD are widely available on the internet and that a person
could tailor the symptoms he reports to match those elements,
but went on to say that she had no reason to believe defendant
was malingering.
       In rebuttal, the People offered two pieces of evidence. First,
the People introduced defendant’s statement to police hours after
his arrest that he “think[s] [he] might have PTSD,” because he
had faced “a lot of bullying” in his past as well as “people . . .
trying to get [him] mad,” and because he “snapped” when Daniel
told him to deliver pizzas and thereafter “blacked out.” Second,
the People introduced evidence that (1) defendant was pulled
over by law enforcement in May 2017 while in lawful possession
of (a) two knives with insignia on the handles, (b) a police-style
duty belt with handcuffs and pepper spray, police-style gloves
and boots, and a police-style badge that defendant used for the




                                 4
security guard job he held at that time, and (c) a Los Angeles
Police Department “challenge coin,” and (2) defendant told the
police who stopped him that in January 2017 he had flashed his
security guard badge at someone in a way that “might have led []
[that person] . . . to believe that he was [a] police [officer].”
        The trial court instructed the jury on the crimes of murder
as well as voluntary manslaughter based on provocation, and also
instructed the jury that mental diseases or defects could negate
the specific intent necessary for a conviction of first degree
murder.
        The jury convicted defendant of first degree murder,
making an express finding that he acted with premeditation and
deliberation. The jury also found true the allegation that he
personally used the knife.
        The trial court sentenced defendant to prison for 26 years
to life comprised of a sentence of 25 years to life for the first
degree murder plus one year for the weapon enhancement.
        Defendant filed this timely appeal.
                             DISCUSSION
        In this appeal, defendant argues that (1) his first degree
murder conviction must be reduced to second degree murder
because there was insufficient evidence that he acted with
premeditation and deliberation, and (2) his murder conviction
must be vacated entirely because the trial court erred in
admitting the People’s rebuttal evidence.
I.      Insufficient Evidence of Premeditation and
Deliberation
        Defendant argues that he is entitled to a reduction of his
murder conviction from first degree to second degree because
there is insufficient evidence of the one element that




                                5
distinguishes them—namely, that he killed Daniel with
premeditation and deliberation (rather than as a “‘result of mere
unconsidered or rash impulse hastily executed’”). (§ 189; People
v. Brooks (2017) 3 Cal.5th 1, 58 (Brooks), quoting People v.
Thomas (1945) 25 Cal.2d 880, 900-901; People v. Gomez (2018) 6
Cal.5th 243, 282; People v. Nelson (2011) 51 Cal.4th 198, 213
(Nelson).)
       “Premeditation” means “‘thought over in advance’” (People
v. Sandoval (2015) 62 Cal.4th 394, 424), and “deliberation” means
a “‘“careful weighing of considerations in forming a course of
action”’” (People v. Salazar (2016) 63 Cal.4th 214, 245 (Salazar)).
“‘The process of premeditation and deliberation does not require
any extended period of time’”; what matters is the “extent of the
reflection, not the length of time.” (Salazar, at p. 245; Nelson,
supra, 51 Cal.4th at p. 213 [“Thoughts may follow each other
with great rapidity, and cold, calculated judgment may be arrived
at quickly.’”].) In evaluating whether a defendant has committed
a murder with premeditation and deliberation, courts look to—
but are not limited to—three factors: (1) whether the defendant
had a prior motive to kill the victim; (2) whether the defendant in
any way planned the killing; and (3) whether the defendant’s
manner of killing evinced a design to kill. (People v. Morales
(2020) 10 Cal.5th 76, 88-89 (Morales), citing People v. Anderson
(1968) 70 Cal.2d 15, 26-27; Brooks, supra, 3 Cal.5th at p. 59.)
       In assessing whether there is sufficient evidence to support
a jury’s finding that a defendant acted with premeditation and
deliberation, our task is merely to ask whether the record
“discloses . . . evidence that is . . . reasonable, credible, and of
solid value” from which “any rational trier of fact” could make
that finding beyond a reasonable doubt. (People v. Rivera (2019)




                                 6
7 Cal.5th 306, 323; People v. Perez (1992) 2 Cal.4th 1117, 1127
(Perez); Salazar, supra, 63 Cal.4th at p. 242.) In undertaking this
inquiry, we view the record in the light most favorable to the
jury’s finding by deferring to the jury’s credibility determinations,
drawing all reasonable inferences in support of the finding, and
resolving all evidentiary conflicts in favor of the finding.
(Salazar, at p. 242; People v. Maury (2003) 30 Cal.4th 342, 396,
403.)
       Substantial evidence supports the jury’s finding of
premeditation and deliberation in this case, as all three factors
relevant to this finding are present. (People v. Steele (2002) 27
Cal.4th 1230, 1250 [where “all three categories of evidence exist,”
substantial evidence exists].) There is substantial evidence of
motive. Defendant felt that Daniel had been “disrespect[ing]”
him, “picking at [him]” and “pushing [his] buttons,” and that this
strife had been “building up . . . for some time.” A “[d]efendant’s
pent-up resentment toward his victim establishes the prior
relationship from which [a] jury reasonably could infer a motive
for the killing[].” (People v. Cruz (1980) 26 Cal.3d 233, 245.)
There is substantial evidence of planning. Defendant brought a
knife to work, faked his departure from the busy kitchen, took
the time to unfold his knife, and then approached Daniel from
behind. This planning enabled defendant to have a weapon at
the ready and to have the element of surprise. (People v. Lee
(2011) 51 Cal.4th 620, 626 (bringing a “loaded handgun . . .
indicat[es]” that a defendant was “consider[ing] the possibility of
a violent encounter”]; People v. Potts (2019) 6 Cal.5th 1012, 1027-
1028 [bringing hatchet to scene “suggests that the murder[] w[as]
planned”]; see also People v. San Nicolas (2004) 34 Cal.4th 614,
658 [brief period between when defendant saw victim’s reflection




                                 7
in mirror before turning around and stabbing her was adequate
for deliberation and premeditation].) And there is substantial
evidence that the manner of killing was part of a calculated
design to kill insofar as defendant stabbed Daniel in two vital
areas—the chest cavity and the neck. (Perez, supra, 2 Cal.4th at
p. 1127 [violent and bloody death from multiple stab wounds can
demonstrate premeditation]; People v. Booker (2011) 51 Cal.4th
141, 152, 173 [multiple stab and cut wounds to the neck that
severed the right carotid artery and jugular vein indicated victim
was killed deliberately]; Morales, supra, 10 Cal.5th at p. 91
[same]; People v. Bolden (2002) 29 Cal.4th 515, 561 [stab in the
back of an “unsuspecting” victim evidence of intent to kill].)
       Defendant resists this conclusion with two categories of
arguments.
       First, he urges us to evaluate the pertinent factors
differently. He argues that there was insufficient evidence of
motive because what he perceived as Daniel’s “antagonizing him”
was not a motive to kill Daniel because it occurred only “on the
night of the shooting.” This argument ignores defendant’s
postarrest statements to the police that the tension between
Daniel and himself had been “building . . . for some time.” He
argues that there was insufficient evidence of planning because
(1) there was no plan, as he always carries a knife and just
exploded irrationally at the pizza parlor, and (2) any plan he
formulated was not a very good plan because he ended up killing
Daniel in front of multiple witnesses and without a cogent
getaway plan. This argument ignores that premeditation and
deliberation do not always require “strong evidence of planning”
(People v. Williams (2018) 23 Cal.App.5th 396, 411), that the
evidence supports a finding of some planning, and that the fact




                                8
that defendant was a poor planner does not mean he was not
planning at all. Defendant also argues that there was
insufficient evidence of a manner of killing because “a brutal
manner of killing is as consistent with a sudden, random
‘explosion’ of violence as with calculated murder.” (People v.
Alcala (1984) 36 Cal.3d 604, 626, superseded on other grounds by
Evid. Code, § 1108.) This argument stands for the unremarkable
proposition that the manner of killing alone cannot support a
finding of premeditation and deliberation, but ignores that there
was ample evidence of motive and planning over and above the
brutal nature of defendant’s attack on Daniel. At bottom,
defendant is inviting us to reweigh the evidence and to come to a
conclusion more to his liking. This is an invitation we must
decline. (In re Caden C. (2021) 11 Cal.5th 614, 640 [“In reviewing
factual determinations for substantial evidence, a reviewing court
should ‘not reweigh the evidence . . .’”]; People v. Alexander (2010)
49 Cal.4th 846, 883 [same].)
       Second, defendant likens this case to People v. Boatman
(2013) 221 Cal.App.4th 1253 (Boatman). The analogy does not
hold. Boatman held that there was insufficient evidence of
premeditation and deliberation in a case where there was “little
or no . . . motive evidence,” no “planning evidence,” and the
defendant urged onlookers to call 911 after he shot the victim in
the face. (Id. at pp. 1265-1269.) As outlined above, the evidence
in this case is markedly different.
II.    Evidentiary Issues
       Defendant argues that the trial court erred in admitting
the evidence that he possessed the insignia knives and other law
enforcement paraphernalia in May 2017 and that he admitted to
flashing his security guard badge once in January 2017. The




                                 9
court ruled that the insignia knives were relevant to prove
defendant’s identity as the perpetrator because they were the
“same style of knife that was used in the incident,” although the
court admitted that identity was “not . . . a major issue in the
case” in light of the defense presented at trial. The court did not
specifically address the admissibility of the other law
enforcement paraphernalia or the January 2017 flashing-a-badge
incident. Defendant’s sole objection was on “402 grounds”; he did
not object under Evidence Code section 352, did not request a
limiting instruction, and did not ask the court to specifically rule
on the law enforcement paraphernalia or the January 2017
incident. Although defendant ostensibly forfeited most of his
evidentiary claims on appeal by not objecting on the specific basis
alleged on appeal and not requesting a limiting instruction (Evid.
Code, §§ 353, 355), we exercise our discretion to reach the merits
of his claims. We review claims of evidentiary error for an abuse
of discretion. (People v. Mora and Rangel (2018) 5 Cal.5th 442,
502.)
       It is a close question whether the trial court abused its
discretion in admitting evidence that (1) defendant possessed
knives in May 2017 similar in design to the knife he used to kill
Daniel, (2) defendant possessed police-related paraphernalia in
May 2017, and (3) defendant flashed his security guard badge at
someone in January 2017. This evidence is comprised wholly of
uncharged conduct by defendant potentially admissible under
Evidence Code section 1101, subdivision (b). To be admissible as
so-called “1101(b) evidence,” a trial court must find that (1) the
purpose for which the uncharged acts are offered is relevant to
the pending case (People v. Daniels (1991) 52 Cal.3d 815, 857-
858), (2) the uncharged acts are sufficiently similar to the




                                10
charged crime that the evidence has a tendency to prove the
purpose for which it is offered (People v. Lindberg (2008) 45
Cal.4th 1, 22 (Lindberg); People v. Ewoldt (1994) 7 Cal.4th 380,
402-403, superseded on other grounds by Evid. Code, § 1108), and
(3) the probative value of the evidence is not substantially
outweighed by the “substantial danger of undue prejudice, of
confusing the issues, or of misleading the jury” (Evid. Code, §
352; Lindberg, at pp. 22-23). On the one hand, all of this
evidence has little or no probative value. Defendant’s prior
possession of knives similar to the knife used in the charged
crime is relevant to prove defendant’s identity as the killer in this
case, but defendant did not dispute his identity as the killer and
instead offered a mental illness defense. Defendant’s possession
of other police-related paraphernalia he used in his job as a
security guard and his act in flashing his then-valid badge does
not seem relevant at all. On the other hand, this evidence has so
little relevance that it does not pose a substantial danger of
undue prejudice, of confusing the issues, or of misleading the
jury. Indeed, the prosecutor mentioned the police-style
paraphernalia only once in closing argument, and only to note
that the psychologist “didn’t . . . want to hear about” it. Whether
defendant possessed several items he needed to perform the job
he had many months before he committed the charged murder
does not say much about whether he stabbed Daniel or the
mental state with which he did it.
        We need not definitely decide whether the trial court
abused its discretion, because the admission of this evidence was
in any event not prejudicial. (People v. Richardson (2008) 43
Cal.4th 959, 1001 (Richardson).) Admission of evidence is
prejudicial only if ‘“it is reasonably probable that a result more




                                 11
favorable to the appealing party would have been reached in the
absence of the error.”’ (Id., quoting People v. Watson (1956) 46
Cal.2d 818, 836.) Because we are assuming an error in applying
the Evidence Code to particular items of evidence and not an
error of constitutional dimension, we reject defendant’s entreaty
that we must instead ask whether the error was harmless beyond
a reasonable doubt. (People v. Boyette (2002) 29 Cal.4th 381, 427-
428 [so holding]; People v. Bacon (2010) 50 Cal.4th 1082, 1104, fn.
4.) It is not reasonably probable the jury would have reached a
different result had the trial court excluded evidence of the other
knives, the police paraphernalia and defendant’s act of flashing
his security guard badge. That is because the evidence of
defendant’s identity and his state of mind was overwhelming, and
because the evidence we are assuming was improperly admitted
all involved lawful conduct and was so tangential to any disputed
issue at trial that it could not have possibly affected any juror’s
calculus.
       Defendant offers two arguments in response. First, he
asserts that the jury inevitably treated this evidence as evidence
of his propensity for criminal behavior, and specifically, his
propensity to murder Daniel. While evidence of criminal
propensity is generally inadmissible (Evid. Code, § 1101, subd.
(a)), defendant’s propensity-based argument ignores that (1) all of
the other act evidence involved lawful conduct, and thus could
not have supported an inference of criminal propensity, and (2)
defendant’s state of mind while stabbing Daniel was the only
contested issue at trial, and the other act evidence says nothing
about what state of mind he might have harbored nearly a year
later while stabbing a coworker to death. Second, defendant
contends that his impersonation of a police officer in January




                                12
2017 has no bearing on his knowledge of military gear, and hence
is not relevant to show the reason he was aware of PSTD as a
possible defense. This argument ignores that (1) the evidence did
not indicate that defendant impersonated a police officer, but
rather that he flashed his legitimately possessed badge at an
unknown third party for an unknown purpose and that the
person may have perceived defendant was a peace officer, and (2)
what was most relevant was defendant’s preexisting familiarity
with PTSD, not the reason for that familiarity, and, as noted
above, the “impersonation” is so unrelated to the charged crime
that it was not prejudicial.
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                13